Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 1 of 10 Page ID #:23




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
       STEVEN MALCOLM HUNTER,                      Case No. 2:20-cv-06311-JAK (SHK)
12
                                     Plaintiff,
13                         v.
                                                   ORDER DISMISSING CASE
14     FELIPE MARTINEZ, JR., et al.,               WITHOUT PREJUDICE
15                                  Defendants.
16
17
18          On July 15, 2020, Plaintiff Steven Malcolm Hunter’s (“Plaintiff”)
19    “‘Emergency’ Civil Complaint” (“Complaint” or “Compl.”) was received.
20    Electronic Case Filing Number (“ECF No.”) 1, Compl. (capitalization
21    normalized). The Complaint names several defendants, who are identified as
22    follows:
23           Felipe Martinez, Jr., el al., (Director of Federal Bureau of Prisons, Western
24          Region Director of Bureau of Prisons, [illegible] of Programs at USP
25          Victorville, [illegible] of custody at USP Victorville, Captain at USP
26          Victorville, Unit Manager Perez at USP Victorville and Counselor Lopez at
27          USP Victorville” (collectively “Defendants”).
28    Id.
Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 2 of 10 Page ID #:24




  1         The Complaint alleges various violations of the civil rights of Plaintiff and
  2   other inmates. Id. Specifically, it alleges that Defendants:
  3         all have and continue to be deliberate[ly] indifferent to [his] safety and
  4         other inmates safety at USP Victorville and that all have and continue
  5         to discriminate against [him] and similarly situated inmates at USP
  6         Victorville (black inmates) [and] continue to use the COVID-19
  7         pandemic as a reason to keep [Plaintiff] and other inmates on lockdown
  8         for 23 hours a day and sometimes 24 hours a day, without access to the
  9         [illegible], and the law library and refuse to provide [Plaintiff] and other
10          inmates [with] administrative remedies in order to attempt to exhaust
11          our administrative remedies.        [Defendants] continue to [illegible]
12          inmates to [illegible] cell, thus it’s impossible to practice the CDC
13          guidelines of 6 feet social distancing. [Defendants] have let no man out
14          of his cell to clean the unit and wash the laundry etc. but release to let
15          [Plaintiff] and other inmates to use the law library and has yet to test
16          [Plaintiff] and mine had 1,000 other inmates for the COVID.
17    Id. at 1-2 (capitalization normalized).
18          On July 22, 2020, an order to show cause (“OSC”) issued that required
19    Plaintiff, on or before August 4, 2020, to file a statement as to why this action
20    should not be dismissed. It directed Plaintiff to address both whether the
21    Complaint failed to state a claim for which relief can be granted and whether
22    Plaintiff had failed to comply with the Local Rules, including by failing to apply to
23    proceed in forma pauperis or, alternatively, to pay the mandatory filing fee. ECF
24    No. 4. The OSC also instructed Plaintiff either to file a First Amended Complaint,
25    or voluntarily dismiss the action without prejudice, pursuant to Fed. R. Civ. P.
26    41(a) (“Rule 41(a)”). Id. at 3.
27          On August 3, 2020, Plaintiff responded to the OSC (“Response”) and
28    requested a “blank 2241 [form] to proceed with the claim along with an in forma
                                                 2
Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 3 of 10 Page ID #:25




  1   pauperis [form] and that this action as currently file[d] be dismissed.” ECF No. 5,
  2   Response.
  3         Good cause appearing, the Court GRANTS Plaintiff’s request and
  4   DISMISSES this action, WITHOUT PREJUDICE, under Rule 41(a). The Clerk
  5   of Court is DIRECTED to file a blank CV-27 form with this Order so that Plaintiff
  6   may use it to should he choose to file a separate lawsuit under 28 U.S.C. § 2241.
  7   Pages six and seven of the CV-27 form contain an in forma pauperis application
  8   that Plaintiff may use by providing the required information if he chooses to
  9   proceed without paying the necessary filing fee.
10
11          IT IS SO ORDERED.
12
13    Dated: August 19, 2020
                                             JOHN A. KRONSTADT
14                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
         Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 4 of 10 Page ID #:26


 NAME


 PRISON IDENTIFICATION/BOOKING NO.


 ADDRESS OR PLACE OF CONFINEMENT



 Note:     If represented by an attorney, provide name, address, & telephone
           number. It is your responsibility to notify the Clerk of Court in
           writing of any change of address.

                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER:

                                                                                 CV
 FULL NAME (Include name under which you were convicted)                              To be supplied by the Clerk of the United States District Court

                                                                  Petitioner,
                                                                                 CR
                                                                                      Criminal case under which sentence was imposed.


                                      v.

                                                                                PETITION FOR WRIT OF HABEAS CORPUS BY
                                                                                     A PERSON IN FEDERAL CUSTODY
 NAME OF WARDEN, (or other authorized person having custody of                               (28 U.S.C. § 2241)
 petitioner)
                                                                Respondent.


                                                   INSTRUCTIONS - READ CAREFULLY

This petition shall be legibly handwritten or typewritten and signed by the petitioner under penalty of perjury. You must set
forth CONCISELY the answer to each question in the proper space on the form. Any false statement of a material fact
may serve as the basis for prosecution and conviction for perjury.

You must not attach separate pages to this petition except that ONE separate additional page is permitted in answering
Question No. 9.

Upon receipt of a fee of $5.00, your petition will be filed if it is in proper order.

If you are seeking leave to proceed in forma pauperis (without paying the $5.00 filing fee and other court costs), then you
must also execute the declaration on the last page, setting forth information that establishes your inability to pay the fees
and costs of the proceedings or to give security therefor. If you wish to proceed in forma pauperis, you must have
an authorized officer at the penal institution complete the certificate as to the amount of money and securities on deposit to
your credit in any account in the institution. If your prison account exceeds $25.00, you must pay the filing fee as required
by the rule of the district court.

When the petition is completed, the original and 3 copies must be mailed to the Clerk of the United States District Court
for the Central District of California, Edward R. Roybal Federal Building & U.S. Courthouse, 255 East Temple
Street, Suite TS-134, Los Angeles, California 90012, ATTENTION: Intake/Docket Section.

Only one sentence, conviction, or parole matter may be challenged in a single petition. If you challenge more than one, you
must do so by separate petitions.

CV-27 (05/18)          PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY (28 U.S.C § 2241)                                       Page 1 of 7
         Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 5 of 10 Page ID #:27
PLEASE COMPLETE THE FOLLOWING: (Check appropriate number)

    This petition concerns:
    1. G a conviction.
    2. G a sentence.
    3. G jail or prison conditions.
    4. G prison discipline.
    5. G a parole problem.
    6. G other.

                                                          PETITION

1. Place of detention
2. Name and location of court that imposed sentence



3. The indictment number or numbers (if known) upon which, and the offense or offenses for which, sentence was
   imposed:
   a.
    b.
    c.

4. The date upon which sentence was imposed and the terms of the sentence:
    a.
    b.
    c.

5. Check whether a finding of guilty was made:
   a. G After a plea of guilty
   b. G After a plea of not guilty
   c. G After a plea of nolo contendere

6. If you were found guilty after a plea of not guilty, check whether that finding was made by:
   a. G a jury
   b. G a judge without a jury

7. Did you appeal from the judgment of conviction or the imposition of sentence? G Yes            G No

8. If you did appeal, give the following information for each appeal:

    CAUTION: If you are attacking a sentence imposed under a federal judgment, you must first file a direct appeal or
             motion under 28 U.S.C. § 2255 in the federal court that entered the judgment.

    a. (1) Name of court
          (2) Result
          (3) Date of result
          (4) Citation or number of opinion


CV-27 (05/18)          PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY (28 U.S.C § 2241)   Page 2 of 7
         Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 6 of 10 Page ID #:28
          (5) Grounds raised (list each):
                (a)
                (b)
                (c)
                (d)

    b. (1) Name of court
          (2) Result
          (3) Date of result
          (4) Citation or number of opinion
          (5) Grounds raised (list each):
                (a)
                (b)
                (c)
                (d)


9. State CONCISELY every ground on which you claim that you are being held unlawfully. Summarize briefly the
   facts supporting each ground. If necessary, attach a SINGLE page only behind this page.

    CAUTION: If you fail to set forth all grounds in this petition, you may be barred from presenting additional
             grounds at a later date. You must state facts, not conclusions, in support of your grounds. A rule of
             thumb to follow: state WHO did exactly WHAT to violate your rights at WHAT time and place.

    a.    Ground one:


          Supporting FACTS (tell your story BRIEFLY without citing cases or law):




    b. Ground two:


          Supporting FACTS (tell your story BRIEFLY without citing cases or law):




CV-27 (05/18)         PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY (28 U.S.C § 2241)    Page 3 of 7
       Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 7 of 10 Page ID #:29
    c. Ground three:


         Supporting FACTS (tell your story BRIEFLY without citing cases or law):




    d. Ground four:


         Supporting FACTS (tell your story BRIEFLY without citing cases or law):




10. Have you filed previous petitions for habeas corpus, motions under Section 2255 of Title 28, United States Code, or
    any other applications, petitions, or motions with respect to this conviction? G Yes G No

11. If your answer to Question No. 10 was yes, give the following information:
    a. (1) Name of Court
         (2) Nature of proceeding
         (3) Grounds raised




         (4) Result
         (5) Date of result
         (6) Citation or number of any written opinions or orders entered pursuant to each disposition.




CV-27 (05/18)      PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY (28 U.S.C § 2241)          Page 4 of 7
       Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 8 of 10 Page ID #:30
    b. (1) Name of Court
         (2) Nature of proceeding
         (3) Grounds raised




         (4) Result
         (5) Date of result
         (6) Citation or number of any written opinions or orders entered pursuant to each disposition.




12. If you did not file a motion under Section 2255 of Title 28, United States Code, or if you filed such a motion and it
    was denied, state why your remedy by way of such motion is inadequate or ineffective to test the legality of your
    detention:




13. Are you presently represented by counsel? G Yes G No
    If so, provide name, address, and telephone number


    Case name and court




14. If you are seeking leave to proceed in forma pauperis, have you completed the declaration setting forth the required
    information?     G Yes G No

    WHEREFORE, petitioner prays that the court grant petitioner relief to which he may be entitled in this proceeding,



                                                                                  Signature of Attorney (if any)

    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.


    Executed on
                              Date                                                    Signature of Petitioner


CV-27 (05/18)      PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY (28 U.S.C § 2241)             Page 5 of 7
       Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 9 of 10 Page ID #:31


                                                                              DECLARATION IN SUPPORT
                            Petitioner                                               OF REQUEST
                                                                                     TO PROCEED
                                                                                 IN FORMA PAUPERIS
                          Respondent(s)



     I,                                                          , declare that I am the petitioner in the above entitled
case; that in support of my motion to proceed without being required to prepay fees, costs or give security therefor, I state
that because of my poverty I am unable to pay the costs of said proceeding or to give security therefor; that I believe I am
entitled to relief.

1. Are you presently employed? G Yes          G No

    a. If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
         employer.


    b. If the answer is no, state the date of last employment and the amount of the salary and wages per month which
         you received.


2. Have you received, within the past twelve months, any money from any of the following sources?
    a. Business, profession or form of self-employment?               G Yes    G No
    b. Rent payments, interest or dividends?                          G Yes    G No
    c. Pensions, annuities or life insurance payments?                G Yes    G No
    d. Gifts or inheritances?                                         G Yes    G No
    e. Any other sources?                                             G Yes    G No

    If the answer to any of the above is yes, describe each source of money and state the amount received from each
    during the past twelve months:



3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
   accounts) G Yes G No

    If the answer is yes, state the total value of the items owned:



4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property? (Excluding ordinary
   household furnishings and clothing) G Yes G No

    If the answer is yes, describe the property and state its approximate value:




CV-27 (05/18)        PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY (28 U.S.C § 2241)            Page 6 of 7
         Case 2:20-cv-06311-JAK-SHK Document 6 Filed 08/19/20 Page 10 of 10 Page ID #:32
5. List the persons who are dependent upon you for support, state your relationship to those persons, and indicate how
    much you contribute toward their support:




    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.




    Executed on
                               Date                                                   Signature of Petitioner




                                                      CERTIFICATE


    I hereby certify that the Petitioner herein has the sum of $                                         on account to his credit
at the                                                                                                           institution where
he is confined. I further certify that Petitioner likewise has the following securities to his credit according to the records of
said institution:




                    Date                                                     Authorized Officer of Institution




                                                                                      Title of Officer




CV-27 (05/18)         PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY (28 U.S.C § 2241)               Page 7 of 7
